ACCEPTED
                                                                                                                                                           03-14-00012-CV
                                                                                                                                                                  4606447
                                                                                                                                                 THIRD COURT OF APPEALS
                                                                                                                                                            AUSTIN, TEXAS
                                                                                                                                                      3/23/2015 3:42:55 PM
                                                                                                                                                         JEFFREY D. KYLE
                                                                                                                                                                    CLERK




                                                                                                                         FILED IN
                                                                                                                  3rd COURT OF APPEALS
                                                                                                                      AUSTIN, TEXAS
                                                                                                                  3/23/2015 3:42:55 PM
                                                                                                                    JEFFREY D. KYLE
March 23, 2015                                                                                 Filed Via          Electronic
                                                                                                                          ClerkFiling


Mr. Jeffrey D. Kyle,
Clerk of the Court
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

Re:   Docket No. 03-14-00012-CV; State Office of Risk Management v. Katina
      Edwards, in 3rd Court of Appeals, Austin, Texas

Dear Mr. Kyle:

       Pursuant to the Court’s request, this is to confirm my intent to argue on behalf
of The Texas Department of Insurance, Division of Workers’ Compensation, before
this court on March 25, 2015 at 1:30 p.m.

      Please advise if we may be of further assistance in this matter.

                                                                  Sincerely,


                                                                  /s/ Dennis M. McKinney
                                                                  DENNIS M. MCKINNEY
                                                                  Assistant Attorney General
                                                                  State Bar No. 13719300
                                                                  (512) 475-4020
                                                                  dennis.mckinney@texasattorneygeneral.gov



cc:   J. Red Tripp (Via E-Service & E-Mail)
      Bradley McClellan (Via E-Service & E-Mail)



       P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v